DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Thielbar on 12/22/2021.
The application has been amended as follows: 
Claim 2 line 9 after “said cutout” insert –in the top cover—
Claim 7 line 2 after “within the” replace “cutout” with –at least one of the cutouts of the top layer or the hydrophobic membrane—
Claim 11 line 2 after the first “cutout” insert –in the top cover—


Allowable Subject Matter
Claims 2-17 are allowed.
The following is an examiner’s statement of reasons for allowance: A multilayer device, comprising: a) a top unit comprising layers of: a top cover with at least one cutout, a filtration membrane unit, and a hydrophobic membrane with at least one cutout which is the same shape and size as the at least one cutout in the top cover; and b) a bottom unit comprising layers of: an absorptive layer and a bottom cover without cutouts, wherein said top unit is adjacent to and connected to said bottom unit, said filtration membrane unit comprises two filtration membranes of decreasing pore sizes with each having a shape of said cutout of the top cover, said filtration membrane unit is positioned within said cutout of said top cover and adjacent to said hydrophobic membrane, said hydrophobic membrane is sandwiched between said filtration membrane unit and said absorptive layer, said absorptive layer is adjacent to said hydrophobic membrane, and said absorptive layer is above said bottom cover.  The closest prior art of record, Kidwell and Johnston, both fail to teach two filtration membranes positioned within at least one cutout of a top cover, and a hydrophobic membrane with at least one cutout which is a same shape and size as the at least one cutout in the top cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798